COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Scott Richard Pendergraft v. The State of Texas

Appellate case numbers:      01-18-00033-CR & 01-18-00034-CR

Trial court case numbers: 1512987 & 1512988

Trial court:                 262nd District Court of Harris County

        Appellant’s court-appointed counsel, Terrence Gaiser, filed a brief on July 19, 2018,
concluding that the above-referenced appeal is frivolous. See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). On July 23, 2018, appellant, acting pro se,
filed a motion for pro se access to a copy of the record to prepare a response and a motion
requesting a 30-day extension of time to file his pro se Anders brief response. See Kelly v.
State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014). This Court’s July 26, 2018
Order directed counsel to file a motion to withdraw and Kelly notice.
       Accordingly, the Court grants appellant’s pro se motion requesting the record and
orders the district clerk, no later than 10 days from the date of this order, to provide a copy
of the clerk’s and reporter’s records to the pro se appellant. The trial court clerk shall
further certify to this Court, within 15 days of the date of this order, the date upon which
delivery of the records to the appellant is made.
       Finally, the Court grants appellant’s motion for an extension of time to file a pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 45 days of the date of this order.


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court
Date: July 31, 2018